Name: Commission Regulation (EEC) No 803/93 of 1 April 1993 repealing accession compensatory amounts applicable on rice sector products in Portugal in the 1992/93 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  plant product
 Date Published: nan

 2. 4. 93 Official Journal of the European Communities No L 80/21 COMMISSION REGULATION (EEC) No 803/93 of 1 April 1993 repealing accession compensatory amounts applicable on rice sector products in Portugal in the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3654/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts applicable to cereals and during the second stage of the accession of Portugal ('), and in particular Article 5 thereof, Whereas an intervention price for paddy rice applicable in Portugal in the 1992/93 marketing year is aligned to the intervention price applicable in the other Member States with effect from 1 April 1993 by Council Regula ­ tion (EEC) No 738/93 of 17 March 1993, amending the transitional measures governing the common organization of the market in cereals and rice in Portugal laid down in Regulation (EEC) No 3653/90 (2) ; whereas setting of this price necessitates the revoking of the accession compen ­ satory amounts on paddy, husk, semi-milled and fully ­ milled rice fixed for the said marketing year by Commis ­ sion Regulation (EEC) No 1842/92 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1842/92 is repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 31 . (2) OJ No L 77, 31 . 3 . 1993, p. 1 . (3) OJ No L 187, 7. 7. 1992, p. 32.